Citation Nr: 0946926	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  08-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1949 to 
October 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I or Level II hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have been not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85. Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  As the factual findings in 
this case do not show distinct time periods where the 
Veteran's disability exhibited symptoms that would warrant 
different ratings, staged ratings are not warranted.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86 
(2009).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, as shown by audiometry, 
including a controlled speech discrimination test (Maryland 
CNC), and puretone audiometry, by a state-licensed 
audiologist.  See 38 C.F.R. § 4.85.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.  Id. 

Where there is an exceptional pattern of hearing impairment 
(as defined in 38 C.F.R. § 4.86) the rating may be based 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Another 
occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 
decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is 
then used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).




History and Analysis

The Veteran submitted his claim for service connection for 
bilateral hearing loss in February 2007.  An August 2007 
rating decision granted the Veteran service connection for 
bilateral hearing loss, and assigned an initial 
noncompensable rating, effective from January 30, 2007.  The 
Veteran filed a notice of disagreement with this decision in 
September 2007 and seeks a compensable initial rating for his 
service-connected bilateral hearing loss.  

Private treatment records from January 2007 show the Veteran 
displayed moderate sensorineural hearing loss and was advised 
to consider the option of a hearing aid.  The private 
audiogram in these records seems to indicate that the Veteran 
has a degree of hearing loss in line with the results of 
subsequent VA examinations; however there is no report or 
narrative attached with the audiogram, which limits its 
probative value for the Board.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).  

A July 2007 VA audiological examination report shows 
bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
40
45
50
60
LEFT
35
40
65
65

The right ear average puretone threshold was 50 decibels.  
The left ear average puretone threshold was 51 decibels.  
Speech recognition was 84 percent in the right ear and 88 
percent in the left ear.  Using Table VI, the hearing 
impairment is Level II in the right ear and Level II in the 
left ear.  This results in a noncompensable disability 
evaluation under Table VII.  See 38 C.F.R. § 4.85  

Another July 2007 VA examiner noted the history of noise 
exposure to the Veteran's ears as well as prior treatment.  
The examiner noted that the Veteran had no history of trauma 
to his ears and that his hearing had not interfered with his 
work or his activities of daily living.  

A July 2009 VA audiological examination report shows 
bilateral hearing loss:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
70
LEFT
40
55
70
75

The right ear average puretone threshold was 55 decibels.  
The left ear average puretone threshold was 60 decibels.  
Speech recognition was 92 percent in each ear.  Using Table 
VI, the hearing impairment is Level I in the right ear and 
Level II in the left ear.  This results in a noncompensable 
disability evaluation.  See 38 C.F.R. § 4.85.  The examiner 
noted that the Veteran reported he was retired.  

The examination reports of record show the Veteran has Level 
I or Level II hearing acuity in the right ear and Level II 
hearing acuity in the left ear.  This results in a 
noncompensable disability rating.  The Veteran's condition is 
currently insufficient to establish entitlement to an initial 
compensable rating for bilateral hearing loss because the 
rating of hearing loss disability involves the mechanical 
application of the rating schedule to numeric designations 
assigned to official audiometry results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Therefore the Veteran's 
claim for a compensable initial rating for bilateral hearing 
loss must be denied.

Extraschedular Evaluation

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court of Appeals for Veterans Claims 
(Court) held that, relevant to VA audiological examinations, 
in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
regard, the examiner in July 2007 specifically noted the 
Veteran's hearing had not interfered with his work or his 
activities of daily living.  While the July 2009 VA examiner 
did not specifically address the functional effects caused by 
the Veteran's bilateral hearing loss disability, the Board 
finds that no prejudice results to the Veteran for the 
reasons discussed below; the Board may proceed with a 
decision.  

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 
38 C.F.R. § 3.321(b) in considering whether referral for an 
extra-schedular rating is warranted.  Specifically, the Court 
noted that, "[u]nlike the rating schedule for hearing loss, 
§ 3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra[-
]schedular rating is warranted.  The Secretary's policy 
[requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the July 2009 VA examiner failed to address the 
functional effect of the Veteran's hearing loss disability, 
the Board notes that other evidence of record, to 
specifically include the July 2007 VA examination report, 
adequately addresses this issue.  Therefore, while the July 
2009 VA examination is defective under Martinak, the Board 
finds that no prejudice results to the Veteran, in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

Under 38 C.F.R §  3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R §  3.321(b)(1) 
(2009).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected hearing loss.  Moreover, as discussed above, the 
schedular criteria for higher ratings have not been shown.  

Although the Board acknowledges the Veteran's complaints of 
difficulty in hearing associated with his service-connected 
hearing loss, the record reflects that the Veteran has not 
required frequent hospitalizations for his hearing loss.  
Further, there is no indication that it interferes with 
employment, particularly as the Veteran is retired.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  For these 
reasons, an extra-schedular rating is not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).  

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal at bar arise from disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The Board also notes 
that VAOPGCPREC 8-2003 held that, if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  

As for the duty to notify, in a March 2007 letter sent before 
the issuance of the rating decision granting service 
connection, the Veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed 
disability.  This March 2007 letter also provided the Veteran 
with notice of the evidence and information necessary for 
establishing higher initial ratings, as well as information 
regarding effective dates.  See Dingess.  The Veteran was 
also provided with a July 2008 statement of the case (SOC) 
and July 2009 supplemental SOC that explained what specific 
regulatory provisions govern the Veteran's disability and why 
a higher initial rating was denied.  The Board concludes that 
VA has met its duty to notify the Veteran.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence.  The record contains 
his service treatment records.  The Veteran was also given VA 
examinations in connection with his appeal.  The Veteran 
submitted medical records on his behalf.  The Veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  The Veteran has not 
indicated that there are any available additional pertinent 
records to support the Veteran's appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim were insignificant and non-
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


